                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

ARIEN L’ITALIEN,                          )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )        2:12-cr-00043-NT
                                          )        2:16-cv-00291-NT
UNITED STATES OF AMERICA,                 )
                                          )
              Respondent                  )

            RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

       In this action, Petitioner Arien L’Italien moves, pursuant to 28 U.S.C. § 2255, to

vacate, set aside or correct his sentence. (Motion, ECF No. 37.) In 2012, following a guilty

plea, Petitioner was convicted of assault of a federal officer, possession of firearms as a

felon, and use of a firearm in furtherance of a crime of violence; he was sentenced to a

total prison term of 220 months. (Judgment, ECF No. 31 at 1-2.) Petitioner did not appeal

from the conviction or the sentence.

       Petitioner asserts a claim pursuant to Johnson v. United States, --- U.S. ---,

135 S. Ct. 2551 (2015). (Motion at 1.)        Following a review of Petitioner’s motion, the

Government’s request for dismissal, and the record, I recommend the Court grant the

Government’s request to dismiss Petitioner’s section 2255 motion.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Petitioner was convicted of assault of a federal officer, 18 U.S.C. § 111(a), (b)

(Count 1); possession of firearms as a felon, 18 U.S.C. § 922(g)(1) (Count 2); and use of a
firearm during the commission of a federal crime of violence, 18 U.S.C. § 924(c)(1)(A)(iii)

(Count 3).1 (Judgment at 1.)

          The Court found the sentencing guidelines calculation as follows: the base offense

level was 20, pursuant to USSG § 2K2.1(a)(4)(A), based on a 2008 Maine conviction of

assault of an officer, 17-A M.R.S. 752-A(1)(B); six levels were added, pursuant to

USSG § 3A1.2(c)(1); and three levels were subtracted, pursuant to USSG 3E1.1.

(Sentencing Tr., ECF No. 51 at 52.) The Court found a criminal history category of V,

which, combined with the total offense level of 23, resulted in a guidelines range of

204-225 months. (Id. at 52-53.) The Court found no basis to justify a departure from the

sentencing guidelines range. (Id. at 53-54.)

          The Court considered the sentencing factors, pursuant to 18 U.S.C. § 3553; it noted

Petitioner was “a very violent young man,” based on his criminal history; and it focused

particularly on the need to protect the public. (Id. at 55-60.) The Court sentenced Petitioner

to prison terms of 100 months each on Counts 1 and 2, to run concurrently; and 120 months

on Count 3, to run consecutively to Counts 1 and 2, for a total prison sentence of 220

months. (Judgment at 2.) The prison terms were to be followed by supervised release

terms of three years on Counts 1 and 2, and five years on Count 3, with all supervised

release terms to run concurrently. (Judgment at 3.)

          Petitioner filed a pro se section 2255 motion on June 13, 2016, in which motion he

included a Johnson claim and a request for counsel. (Pro Se Motion, ECF No. 35.) Counsel



1
    Title 18 U.S.C. § 924(c)(1)(A)(iii) provides a minimum 10-year prison term if the firearm was discharged.

                                                       2
was appointed to represent Petitioner with respect to the Johnson claim.           (Order,

ECF No. 36.) Petitioner, represented by counsel, filed a motion for relief under Johnson.

(Motion, ECF No. 37.) Following the Court’s order to show cause, Petitioner agreed the

operative motion is the motion filed at ECF No. 37, and the Court terminated without

prejudice the pro se motion as unnecessary. (Orders, ECF Nos. 40, 43.)

      Petitioner argued in the section 2255 motion, which was filed before the Supreme

Court decided Beckles v. United States, --- U.S. ---, 137 S. Ct. 886 (2017), that he was

entitled to relief under Johnson from the USSG § 2K2.1 increase in the base offense level

in the sentencing guidelines calculation. (Motion at 1.) Petitioner also argued, based on

Johnson, that the section 924(c) conviction (Count 3) should be vacated. (Id.)

                                    II. DISCUSSION

      In Johnson, the statute at issue was the Armed Career Criminal Act,

18 U.S.C. § 924(e) (ACCA), which imposes a 15-year mandatory minimum prison term

when a defendant is convicted of a violation of 18 U.S.C. § 922(g) and has three previous

convictions, committed on separate occasions, “for a violent felony or a serious drug

offense, or both.” 135 S. Ct. at 2555-57. Section 924(e)(2)(B) defines the term “violent

felony” and provides:

      [T]he term “violent felony” means any crime punishable by imprisonment
      for a term exceeding one year, . . . that—

      (i)    has as an element the use, attempted use, or threatened use of physical
      force against the person of another; or

      (ii)    is burglary, arson, or extortion, involves use of explosives, or
      otherwise involves conduct that presents a serious potential risk of physical
      injury to another.

                                            3
Section 924(e)(2)(B)(i) is known as the “force” clause or the “elements” clause;

the provision of section 924(e)(2)(B)(ii) that references burglary, arson, extortion, and the

use of explosives is known as the “enumerated offenses” clause; the remainder of section

924(e)(2)(B)(ii), i.e., the provision “or otherwise involves conduct that presents a serious

potential risk of physical injury to another,” is known as the “residual” clause.

United States v. Starks, 861 F.3d 306, 314 (1st Cir. 2017); United States v. Edwards,

857 F.3d 420, 422-23 & n.2 (1st Cir. 2017).

        In Johnson, the Court held the residual clause unconstitutionally vague.

135 S. Ct. at 2555-57. The Court left intact the force clause and the enumerated offenses

clause of section 924(e)(2)(B): “Today’s decision does not call into question application

of the Act to the four enumerated offenses, or the remainder of the Act’s definition of a

violent felony.” 135 S. Ct. at 2563.2

        In Beckles, the Supreme Court held that Johnson does not apply to the

“identically-worded” residual-clause portion of the definition of “crime of violence” in the

advisory sentencing guidelines, i.e., the guidelines as applied after United States v. Booker,

543 U.S. 220, 233 (2005) (concluding the guidelines must be considered advisory rather

than mandatory).3 Beckles, 137 S. Ct. at 890, 894-95. Petitioner’s Johnson claim based on

the sentencing guidelines calculation thus fails.


2
  In Welch v. United States, --- U.S. ---, 136 S. Ct. 1257, 1268 (2016), the Supreme Court held that
Johnson v. United States, --- U.S. ---, 135 S. Ct. 2551 (2015), “announced a substantive rule that has
retroactive effect in cases on collateral review.”
3
 In his reply, Petitioner acknowledged that following the Supreme Court’s decision in Beckles v.
United States, --- U.S. ---, 137 S. Ct. 886 (2017), the claim that Petitioner was entitled to relief under

                                                    4
       The remaining issue is whether the offense of assault of a federal officer, pursuant

to 18 U.S.C. § 111(a) and (b), qualifies as a “crime of violence” for purposes of

18 U.S.C. § 924(c).

       Title 18 U.S.C. § 924(c) imposes mandatory minimum firearms-related sentence

enhancements when a defendant’s federal offense of conviction is a “crime of violence” or

a “drug trafficking crime.” Section 924(c)(3) defines “crime of violence” and provides:

       For purposes of this subsection, the term “crime of violence” means an
       offense that is a felony and –

       (A) has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against
       the person or property of another may be used in the course of committing
       the offense.

       For purposes of section 924(c), the “crime of violence” at issue was Petitioner’s

conviction of assault of a federal officer, 18 U.S.C. § 111(a) and (b). Section 111 provides:

       (a)     In general. —Whoever—

       (1)    forcibly assaults, resists, opposes, impedes, intimidates, or interferes
       with any person designated in section 1114 of this title while engaged in or
       on account of the performance of official duties; or

       (2)    forcibly assaults or intimidates any person who formerly served as a
       person designated in section 1114 on account of the performance of official
       duties during such person’s term of service,

       shall, where the acts in violation of this section constitute only simple assault,
       be fined under this title or imprisoned not more than one year, or both, and
       where such acts involve physical contact with the victim of that assault or the



Johnson from the Court’s finding of a base offense level of 20, pursuant to USSG § 2K2.1(a)(4)(A), was
no longer viable. (Reply, ECF No. 56 at 3; Sentencing Tr., ECF No. 51 at 52.)

                                                  5
       intent to commit another felony, be fined under this title or imprisoned not
       more than 8 years, or both.

       (b)    Enhanced penalty.--Whoever, in the commission of any acts
       described in subsection (a), uses a deadly or dangerous weapon (including a
       weapon intended to cause death or danger but that fails to do so by reason of
       a defective component) or inflicts bodily injury, shall be fined under this title
       or imprisoned not more than 20 years, or both.

       In United States v. Taylor, 848 F.3d 476 (1st Cir. 2017), the First Circuit held that

the “enhanced version” of the offense of assault of a federal officer that occurs when the

offense is committed with a deadly or dangerous weapon, pursuant to section 111(b),

constitutes a violent felony under the force clause of section 924(c):

       As we recently observed in assessing Massachusetts’ Assault with a
       Dangerous Weapon statute: “the harm threatened by an assault is far more
       violent than offensive touching when committed with a weapon that is
       designed to produce or used in a way that is capable of producing serious
       bodily harm or death. As a result, the element of a dangerous weapon imports
       the ‘violent force’ required by Johnson into the otherwise overbroad simple
       assault statute.” United States v. Whindleton, 797 F.3d 105, 114
       (1st Cir. 2015), cert. dismissed, --- U.S. ---, 137 S.Ct. 23, 195 L.Ed.2d 896
       (2016), and cert. denied, --- U.S. ---, 137 S.Ct. 179, 196 L.Ed.2d 147 (2016);
       accord United States v. Hudson, 823 F.3d 11, 18 (1st Cir. 2016).
       The same logic applies here. It is possible to commit simple assault under
       § 111(a) without using violent force. But, this enhancement necessarily
       requires the use or threat of force “capable of causing physical pain or injury
       to another.” [Johnson v. United States, 559 U.S. 133, 140 (2010)]. Even if
       simple assault under § 111(a) does not require violent force, this enhanced
       version does.

Taylor, 848 F.3d at 494.4

       Similarly, here, based on Taylor, Petitioner’s conviction, under sections 111(a), (b),

of assault of a federal officer is considered a crime of violence under the force clause of


4
  The Supreme Court’s decision in Johnson v. United States, 559 U.S. 133, 140 (2010) (sometimes referred
to as “Johnson I”), concerned a different certiorari petitioner than the Court’s decision in Johnson v.
United States, --- U.S. ---, 135 S. Ct. 2551 (2015) (sometimes referred to as Johnson II).

                                                   6
section 924(c). See id. at 491, 494. Petitioner’s contention that assault of a federal officer

does not qualify as a crime of violence, therefore, fails.5

                                         III. CONCLUSION

        Based on the foregoing analysis, an evidentiary hearing is not warranted under

Rule 8 of the Rules Governing Section 2255 Cases.                   I recommend the Court deny

Petitioner’s motion for habeas relief under 28 U.S.C. § 2255. I further recommend that the

Court deny a certificate of appealability pursuant to Rule 11 of the Rules Governing

Section 2255 Cases because there is no substantial showing of the denial of a constitutional

right within the meaning of 28 U.S.C. § 2253(c)(2).

                                              NOTICE

                A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, and request for oral
        argument before the district judge, if any is sought, within fourteen (14) days
        of being served with a copy thereof. A responsive memorandum and any
        request for oral argument before the district judge shall be filed within
        fourteen (14) days after the filing of the objection.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court’s order.

                                                /s/ John C. Nivison
                                                U.S. Magistrate Judge

        Dated this 23rd day of October, 2018.




5
  Because Petitioner’s claim fails on the merits, there is no need to address the Government’s procedural
arguments.

                                                   7
